                                          Case 3:19-cv-00987-AGT Document 62 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-00987-AGT
                                                         Plaintiff,
                                   8
                                                                                            ORDER ON (I) CROSS MOTIONS FOR
                                                  v.                                        SUMMARY JUDGMENT (II) MOTION
                                   9
                                                                                            FOR LEAVE TO AMEND THE
                                  10     BIUON INC.,                                        COMPLAINT
                                                         Defendant.                         Re: Dkt. Nos. 48, 54, 59
                                  11

                                  12            The summary-judgment record, as supplemented by oral argument, reveals that Samuel
Northern District of California
 United States District Court




                                  13   Love’s ADA claim is moot. Love identified one—and only one—discriminatory barrier to access

                                  14   in his complaint. He alleged that when he visited the defendant’s gas station, he found parking

                                  15   spaces for customers, but none that were wheelchair accessible. Subsequent discovery revealed

                                  16   that the gas station no longer offers any public parking, neither for wheelchair- nor non-

                                  17   wheelchair-using customers. Love’s own expert admits this. See Nnaji Rpt., ECF No. 48-8 at 7

                                  18   (“There are a total of 0 parking stalls in the parking lot that could be reasonably associated with

                                  19   this facility.”). And Love doesn’t disagree. He maintains that the gas station offered public

                                  20   parking when he visited but concedes that it no longer does. See ECF No. 56, FTR Tr. 01:45 to

                                  21   03:15.

                                  22            ADA regulations don’t require businesses to provide wheelchair-accessible parking if they

                                  23   don’t offer public parking at all. See 36 C.F.R. Pt. 1191, App. B § 208.2. Which means that the

                                  24   current parking set up at the gas station, or rather the lack of one, doesn’t violate the ADA. Also,

                                  25   even if the gas station once offered public parking (a point the defendant doesn’t concede), Love

                                  26   cannot base his ADA claim on that prior conduct. The ADA permits private plaintiffs to sue only

                                  27   for injunctive relief. See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). And a

                                  28   “request for injunctive relief remains live only so long as there is some present harm left to
                                          Case 3:19-cv-00987-AGT Document 62 Filed 03/05/21 Page 2 of 3




                                   1   enjoin.” Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 864 (9th Cir. 2017) (simplified); see

                                   2   also Oliver, 654 F.3d at 905 (explaining that “a defendant’s voluntary removal of alleged barriers

                                   3   prior to trial can have the effect of mooting a plaintiff’s ADA claim”). Concerning parking, Love

                                   4   hasn’t identified a present harm to enjoin.

                                   5          At the summary-judgment hearing, Love insisted that his ADA claim wasn’t moot because

                                   6   he still couldn’t access the gas station’s convenience store. He referred to the gas station and its

                                   7   facilities as an “island of inaccessibility,” and he identified other, non-parking-related barriers on

                                   8   the property, including the lack of a wheelchair-accessible route from the street to the convenience

                                   9   store. See FTR Tr. 03:55 to 04:15, 13:04 to 13:40. Love cannot base his ADA claim on barriers

                                  10   he didn’t identify in his complaint. Precedent is clear on this point. “[A] plaintiff must identify

                                  11   the barriers that constitute the grounds for a claim of discrimination under the ADA in the

                                  12   complaint itself.” Oliver, 654 F.3d at 909.
Northern District of California
 United States District Court




                                  13          Love, at the hearing, continued by noting that he did flag the additional barriers,

                                  14   mentioning them in an expert report that he served on the defendant during discovery. See FTR

                                  15   Tr. 23:27 to 24:15; see also ECF Nos. 39 at 5, 48-8. The problem is that Love didn’t amend his

                                  16   complaint to formally include any of these barriers. The defendant, then, “would have had to

                                  17   guess which of the items listed in the expert report were grounds for [Love’s] claim.” Oliver, 654

                                  18   F.3d at 909. Oliver addressed the exact same issue; and there, the Ninth Circuit held that on

                                  19   summary judgment the district court properly “refus[ed] to consider the barriers that [the plaintiff]

                                  20   identified only in his expert report.” Id. For those barriers, notice was inadequate.

                                  21          Sensing the problem, Love has moved for leave to amend his complaint, hoping to add

                                  22   allegations about the barriers his expert identified. See ECF No. 59. The case deadline to amend

                                  23   the complaint passed last June. See ECF No. 42. When, as here, a pretrial scheduling order

                                  24   established a deadline for amending the pleadings, and that deadline has expired, the plaintiff must

                                  25   demonstrate that he missed the deadline despite diligent efforts to comply with it. See Coleman v.

                                  26   Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Love hasn’t met this burden. His

                                  27   expert completed a site inspection three months before the deadline to amend, see ECF No. 48-8 at

                                  28   14, but the deadline came and went without Love taking action. He “concedes undue delay.” ECF
                                                                                          2
                                          Case 3:19-cv-00987-AGT Document 62 Filed 03/05/21 Page 3 of 3




                                   1   No. 59-1 at 5. “[C]arelessness is not compatible with a finding of diligence and offers no reason

                                   2   for a grant of relief” to file a “belated motion to amend.” Johnson v. Mammoth Recreations, Inc.,

                                   3   975 F.2d 604, 609 (9th Cir. 1992); see also Coleman, 232 F.3d at 1295 (“Because [plaintiffs] have

                                   4   failed to show diligence, the inquiry should end.”) (simplified). Love’s untimely request for leave

                                   5   to amend is denied.

                                   6          As parking is no longer at issue and no other barriers were timely identified, no relief

                                   7   under the ADA is available for Love. The Court accordingly grants the defendant’s—and denies

                                   8   Love’s—motion for summary judgment. Having dismissed the only federal claim prior to trial,

                                   9   the Court declines to exercise supplemental jurisdiction over the remaining state-law claim. See

                                  10   28 U.S.C. § 1367(c)(3).

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 5, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    ALEX G. TSE
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
